Case 2:21-cv-02348-JDC-KK Document 11 Filed 08/20/21 Page 1 of 7 PageID #: 278




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


RUSSELL J STUTES CONSTRUCTION                      CASE NO. 2:21-CV-02348
CO L L C

VERSUS                                             JUDGE JAMES D. CAIN, JR.

DARRELL GUIDRY ET AL                               MAGISTRATE JUDGE KAY

                      MEMORANDUM RULING AND ORDER

       Before the Court is “Defendants, Darrell Guidry and Narcissa Guidry’s Motion to

Remand, with Request for Expedited Consideration, Shortened Briefing Schedule and

Sanctions in the Form of Attorney’s Fees and Costs” (Doc. 5).

                                     BACKGROUND

       Plaintiff, Russell J. Stutes Construction, LLC filed suit in state court on December

4, 2020, on an open account to collect an unpaid bill for construction services in the amount

of $2,022.12 against Defendant Darrell and Narcissa Guidry. Both the Plaintiff and the

Guidry Defendants are citizens of Louisiana.

       On December 18, 2020, the Guidrys answered the original petition and asserted a

third-party demand against their insurer, State Farm Fire & Casualty Company (“State

Farm”). The petition alleged that State Farm owed the bill in question for work performed

by Russell Stutes Construction for damage caused by Hurricane Laura.
Case 2:21-cv-02348-JDC-KK Document 11 Filed 08/20/21 Page 2 of 7 PageID #: 279




         The case proceeded in state court and was set for trial for October 1, 2021;1 a Motion

for Partial Summary Judgment is currently set for hearing on August 30, 2021.2

         On August 5, 2021, State Farm filed a Notice of Removal based on diversity

jurisdiction.3 The Guidry Defendants filed the instant Motion to Remand and proposes that

State Farm’s tactic is to delay paying a claim it clearly owes and attempts to remove the

suit from a court that clearly possesses subject matter to a court that lacks jurisdiction.

Defendants contend that State Farm’s intention is to be immune from any judgment

because any judgment in a court which lacks jurisdiction is null, void and unenforceable.

See Plains Commerce Bank v. Long Family Land and Cattle Company, Inc.,128 S.Ct.

27019, 554 U.S. 316 (2008).

                                   LAW AND ANALYSIS

         Defendants move to immediately remand this case to the Fourteenth Judicial District

Court due to lack of this Court’s subject matter jurisdiction, specifically lack of diversity

citizenship, insufficient amount in controversy, and absence of any federal question

presented. Defendants also maintain that the removal is procedurally defective, and that

jurisdiction is lacking because State Farm violated 28 U.S.C.A. 1359 by paying off or

settling the main demand (without involvement of Defendants) in an improper attempt to

create federal subject matter jurisdiction where none would otherwise exist.




1
  Defendant’s exhibit 2.
2
  Defendant’s exhibit 1.
3
  28 U.S.C. § 1332.

                                          Page 2 of 7
Case 2:21-cv-02348-JDC-KK Document 11 Filed 08/20/21 Page 3 of 7 PageID #: 280




Diversity of Citizenship

       Russell Stutes Construction and Plaintiffs are citizens of Louisiana thus it appears

from the face of the Complaint that the Court lacks subject matter jurisdiction due to lack

of diversity. See e.g., McLaughlin v. Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004).

       Diversity of citizenship depends on the state of things at the time the action is

brought by the original plaintiff. Grupo Dataflux v. Atlas Global Group, L.P., 124 S.Ct.

1920 (2004). Moreover, events subsequent to the filing of the original complaint neither

destroy federal jurisdiction, (See St. Paul Mercury Indem. Co., v. Red Cab Co., 58 S.Ct.

586 (1938), nor create it. Grupo Dataflux, supra, citing Mollan v. Torrance, 22 U.S. 537

(1824).

       In Home Depot U.S.A., Inc. v. Jackson, 139 S.Ct. 1743 (2019), a case involving a

counter-claim defendant, the Supreme Court reasoned as follows:

       Home Depot emphasizes that it is a “defendant” to a “claim,” but the statute
       refers to “civil action[s],” not “claims.” This Court has long held that a
       district court, when determining whether it has original jurisdiction over a
       civil action, should evaluate whether that action could have been brought
       originally in federal court. See Mexican Nat. R. Co. v. Davidson,157 U.S.
       201, 208 15 S.Ct.. 563 (1895); Tennessee v. Union & Planters’ Bank, 152
       U.S. 454, 461 14 S.CT. 654 (1894). This requires a district court to evaluate
       whether the plaintiff could have filed its operative complaint in federal court,
       either because it raises claims arising under federal law or because it falls
       within the court’s diversity jurisdiction. E.G., Franchise Tax Bd. Of Cal. v.
       Construction Laborers Vacation Trust for Southern Cal. 463 U.S. a, 10, 103
       S.Ct. 2841 (1983); cf. Holmes Group, Inc. v. Vornado Air Circulation
       Systems, Inc., 535 U.S. 826, 831, 122 S.Ct. 1889 (2002) (“[A] counterclaim
       … cannot serve as the basis for ‘arising under’ jurisdiction”); § 1446(c)(2)
       (deeming the ‘sum demanded in good faith in the initial pleading … the
       amount in controversy”). Section 1441(a) thus does not permit removal based
       on counterclaims at all, as a counterclaim is irrelevant to whether the district
       court had “original jurisdiction” over the civil action. And because the “civil
       action … of which the district cour[t]” must have original jurisdiction” is the

                                         Page 3 of 7
Case 2:21-cv-02348-JDC-KK Document 11 Filed 08/20/21 Page 4 of 7 PageID #: 281




       action as defined by the plaintiff’s complaint, “the defendant” to that action
       is the defendant to that complaint, not a party named in a counterclaim. It is
       this statutory context, not “the policy goals behind the [well-pleaded
       complaint] rule,” post, at 1763, that underlies our interpretation of the phrase
       “the defendant or the defendants.”

Home Depot, 139 S.Ct. at 1748.

       The Home Depot decision clearly holds that whether original jurisdiction exists

depend on whether the original plaintiff’s operative complaint could have been filed in

federal court because of federal jurisdiction or diversity of citizenship.

       The Court finds that diversity of jurisdiction is lacking in this case; Plaintiff’s

original operative complaint could not be filed in federal court.

Lack of Federal Question

       Defendants maintain that 28 U.S.C. § 1359 removes federal court jurisdiction where

a party or parties collusively enter into a transaction to create federal court jurisdiction

where it would not otherwise exist. Defendants refer to State Farm’s payment on the main

demand without the involvement of Defendants in an attempt to create federal jurisdiction.

See Walk Haydel & Associates, Inc. v. Coastal Power Production Co.,934 F.Supp. 209

(E.D. La. 2009). In Walk Haydel, the third-party defendant paid off the main demand even

though the original plaintiff had no direct claim against the third-party defendant. The court

concluded that the matter must be remanded under 28 U.S.C. § 1359.

       Section 1359 provides:

             A district court shall not have jurisdiction of a civil action in which
       any party, by assignment or otherwise, has been improperly or collusively
       made or joined to invoke the jurisdiction of such court.



                                         Page 4 of 7
Case 2:21-cv-02348-JDC-KK Document 11 Filed 08/20/21 Page 5 of 7 PageID #: 282




       The purpose of § 1359 is “to prevent the manipulation of jurisdictional facts where

none existed before—for example, through collusive assignments from a non-diverse party

to a diverse party.” Nolan v. Boeing Co., 919 F.2d 1058, 1067 (5th Cir. 1990), cert. denied,

499 U.S. 962, 111 S.Ct. 1587 (1991); C. Wright and A. Miller, Federal Practice and

Procedure § 3637 (“the general rule is that a party cannot manufacture diversity that would

not otherwise exist.”). Section 1359 applies to situations of collusive jurisdiction created

“by assignment or otherwise.” Walk Haydel, 934 F.Supp. at 212. Section “1359 clearly

applies to any agreement or transaction devised to manufacture jurisdiction, including

settlement agreements.” Id. The Court finds that State Farm’s payment to Russell Stutes

Construction violates 28 U.S.C. § 1359.

Procedural Defect

       Defendants maintain that State Farm’s removal is procedurally defective because

States Farm, a third-party defendant, is not a “defendant” for purposes of the removal

statute, 28 U.S.C. § 1441. See Home Depot, supra. In Home Depot, the Supreme Court

concluded that a third-party defendant is not a defendant for purposes of the removal

statute, 28 U.S.C. § 1441.

       Defendants submit that even though the main demand has been dismissed, State

Farm’s removal is improper because only the original defendants may remove cases to

federal court. See also this Court ruling in Clements Construction, LLC, v. Bienvenue, Civ.

Action 2:21-1545.




                                        Page 5 of 7
Case 2:21-cv-02348-JDC-KK Document 11 Filed 08/20/21 Page 6 of 7 PageID #: 283




           Considering that State Farm is not a defendant of the original complaint, therefore

it cannot remove this case. The Court finds that State Farm’s removal is procedurally

defective.

Attorney’s Fees

           Defendants move for attorney’s fees regarding State Farm’s frivolous removal of a

lawsuit to this Court which clearly lacks jurisdiction. Specifically, Defendants request that

the Court impose sanctions against State Farm in the form of actual expenses, costs and

attorney fees as a result of its improper and frivolous removal under the dictates of 28

U.S.C. 1447. See Ryan v. Calcasieu Parish Police Jury, 2019 WL 5607143 (W.D.La.

2019) and Hornbuckle v. State Farm Lloyds,385 F.3d 538 (5th Cir. 2004).

           This Court is not inclined to grant Defendants’ request for sanctions against State

Farm at this time. However, this is State Farm’s second frivolous removal of the Hurricanes

Laura and Delta cases. See Clements Construction LLC v Bienvenu, et al, Civ. Action 2:21-

1545. On July 2, 2021, the undersigned issued a Memorandum Ruling and Order 4 in

Clements, specifically finding that State Farm’s removal was improper for lack of subject

matter jurisdiction. The Clements case also involved a construction company seeking

payment on an unpaid account with the defendant filing a third-party demand against State

Farm and asserting State Farm’s failure to pay for all or part of the claims asserted in the

Petition on Open Account.




4
    Docs. 13 and 14.

                                           Page 6 of 7
Case 2:21-cv-02348-JDC-KK Document 11 Filed 08/20/21 Page 7 of 7 PageID #: 284




       Here, State Farm has paid off and/or settled the claim made by Russell Stutes

Construction against the original Defendants. More significantly, State Farm, a third-party

defendant has filed an improper Notice of Removal which violates the binding, controlling

United States Supreme Court precedent in Home Depot which holds that third-party

counter-claim defendants are not “defendants” for purposes of the removal statute.

Consequently, State Farm cannot remove a case to federal court because it is not the

“original defendant” to plaintiff’s original complaint. Let this Ruling serve as a warning to

State Farm that this type of tactical maneuvering will not be tolerated in the future.

                                     CONCLUSION

       For the reasons set forth hereinabove,

       IT IS ORDERED that the Motion to Remand is hereby GRANTED, Defendants’

request for sanctions is DENIED, and this matter is hereby REMANDED to the

Fourteenth Judicial District Court, Calcasieu Parish, Louisiana.

       THUS DONE AND SIGNED in Chambers on this 20th day of August, 2021.



                      ______________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                         Page 7 of 7
